               Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 MARY REIDT, on behalf of the Frontier                       No. 3:18-cv-01538-RNC
 Communications 401(k) Savings Plan and all
 others similarly situated,

                                   Plaintiffs,
     vs.

 FRONTIER COMMUNICATIONS
 CORP., THE RETIREMENT
 INVESTMENT & ADMINISTRATIVE
 COMM ITTEE AND JOHN/JANE DOES                               February 12, 2019
 1-10,

                                   Defendants.


                                       RULE 26(f) REPORT

Date Complaint Filed: September 11, 2018

Date of Appearance on Behalf of Defendants: October 15, 2018

           Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was held

on January 31, 2019. The participants were:

           •       For Plaintiff: Mark P. Kindall and Oren Faircloth

           •       For Defendants: Brian D. Netter and Samuel P. Myler

I.         CERTIFICATION

           Undersigned counsel certify that, after consultation with their clients, they have discussed

the nature and basis of the parties’ claims and defenses and any possibilities for achieving a prompt

settlement or other resolution of the case and, in consultation with their clients, have developed

the following proposed case management plan. Counsel further certify that they have forwarded

a copy of this report to their clients.
         Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 2 of 11



II.    JURISDICTION

       A.      Subject Matter Jurisdiction

       Plaintiff alleges that this court has subject matter jurisdiction over this action pursuant to

(a) 28 U.S.C. § 1331, which provides for federal jurisdiction over civil actions arising under the

laws of the United States, including ERISA; and (b) 29 U.S.C. § 1132(e)(1) providing for federal

jurisdiction of actions brought under Title I of ERISA. Defendants do not contest subject matter

jurisdiction except to the extent Plaintiff is pursuing claims related to either: (a) Frontier

Communication Corp.’s (“Frontier”) 2010 acquisition of the Verizon Stock Fund (“the Verizon

Fund”); or (b) the number or percentage of participants in the Frontier Communications 401(k)

Savings Plan (“the Frontier Plan”) that held grandfathered Verizon investments As explained in

Defendants’ pre-filing conference motion, Plaintiff does not have standing to assert these claims.

See Dkt. 29, at 3-4.

       B.      Personal Jurisdiction

       Plaintiff alleges the Court has personal jurisdiction over Defendants because they are all

residents of the United States and ERISA provides for nation-wide service of process pursuant to

29 U.S.C. § 1132(e)(2). Defendants do not contest that the Court has personal jurisdiction over

the named defendants that have appeared in the case. Defendants cannot attest to whether the

Court has jurisdiction over any of the fictitious defendants.

III.   BRIEF DESCRIPTION OF CASE

       A.      Claims of Plaintiffs

       In July of 2010, Verizon spun off a subsidiary (“Spinco”) which held assets and liabilities

for Verizon’s local exchange business in predominantly rural areas of 14 states.             Spinco

immediately merged with Frontier. One of the elements of this transaction was that the employees

of Spinco, who were formerly Verizon employees, became employees of Frontier.                 These



                                                 2
         Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 3 of 11



employees had been participants in the Verizon Savings Plan for Management Employees and, as

part of the spin-off and merger, the portion of the Verizon Savings Plan relating to those employees

was spun off to form the FCCSA Management Plan. The FCCSA Management Plan was later

merged into the Frontier Plan. The Plan assets that were transferred from the Verizon Savings

Plan to the FCCSA Plan, and then to the Frontier Plan, included approximately $150 million in

Verizon stock, representing over 15 percent of the Plan’s total assets. In April, 2016, Frontier

acquired additional Verizon assets, and Defendants invested over $200 million of additional Plan

assets in Verizon stock. This stock, invested in a single-stock investment option in the Plan called

the Verizon Fund, did not qualify as an “employer security.”

       Plaintiff claims that by failing to timely liquidate the Plan’s significant holdings in Verizon

common stock, and deciding to concentrate Plan investments in Verizon common stock,

Defendants breached their fiduciary duty under ERISA to “diversify[] the investments of the plan

so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not

to do so.” 29 U.S.C. § 1104(a)(1)(C). Plaintiff further claims that Defendants’ actions also violated

ERISA’s prudence and loyalty requirements under 29 U.S.C. § 1104(a)(1)(A) and (B). Finally,

Plaintiff claims that these fiduciary breaches caused the Plan and the Class to suffer more than

$100 million in losses.

       B.      Defenses and Claims (Counterclaims, Third Party Claims, Cross
               Claims) of Defendants

       Prior to 2016, Plaintiff was employed by Verizon. Over the course of her employment,

Plaintiff invested in the Verizon Fund, which is a defined contribution retirement plan investment

option through which Verizon employees can save for retirement by investing in Verizon

securities. When Frontier acquired the Verizon unit that employed Plaintiff in 2016, Plaintiff

became a participant in the Frontier Plan and her participation in the Verizon Savings Plan ended.




                                                 3
         Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 4 of 11



While Plaintiff’s investments in the Verizon Fund were transferred to the Frontier Plan as part of

the acquisition, the Verizon Fund was “frozen” to any future contributions. All future retirement

plan contributions made on behalf of Plaintiff were credited to her Frontier Plan account and

invested in one or more of the Frontier Plan’s 25 investment options.

       Defendants contend that Plaintiff fails to state a plausible claim under ERISA. As

explained in Defendants’ motion for a pre-filing conference (dkt. 29), ERISA’s duty of

diversification merely requires that defined contribution plan fiduciaries offer a diverse array of

investment options, not that each option is itself diversified. See Young v. General Motors

Investment Management Corp., 325 F. App’x. 31 (2d Cir. 2009). As for Plaintiff’s duty of

prudence claim, Plaintiff fails to allege, as she must, that Defendants employed improper methods

in deciding to retain the Verizon securities the Frontier Plan inherited as part of the acquisition;

nor does she identify a “special circumstance” sufficient to support an inference that the securities’

price did not reflect their actual value. See Fifth Third Bancorp v. Dudenhoffer, 134 S. Ct. 2459

(2014). Finally, Plaintiff’s identification of a single overlapping board member cannot support a

duty of loyalty claim; at a minimum, Plaintiff must allege that this board member not only

participated in the decision to retain the Verizon securities, but was also motivated by a desire to

enrich himself at Plaintiff’s expense. Plaintiff’s complaint contains no such allegations. See

Sacerdote v. New York University, 2017 WL 3701482, at *5 (S.D.N.Y. Aug. 25, 2017).

       C.      Defenses and Claims of Third Party Defendants

       Not applicable.

IV.    STATEMENT OF UNDISPUTED FACTS

       Counsel certify that they have made a good faith attempt to determine whether there are

any material facts that are not in dispute. Counsel has been unable to identify any such facts given

the early stage of the case.



                                                  4
         Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 5 of 11



V.      CASE MANAGEMENT PLAN

        A.     Standing Order on Scheduling in Civil Cases

        The parties request modification of the deadlines in the Standing Order on Scheduling in

Civil Cases as contained herein. In addition to the deadlines included below, the parties agree that

Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be exchanged within 21 days after

either (1) the Court decides Defendants’ Motion to Dismiss, if the Court is amenable to the stay

proposed by the Parties on January 11, 2019; or (2) denies the January 11, 2019 Joint Motion for

Stay.

        B.     Scheduling Conference with the Court

        The Parties filed a Joint Motion to Stay Discovery and All Other Deadlines Set forth in the

Order on Pre-Trial Deadlines on January 11, 2019. As stated therein, the parties believe that a stay

pending resolution of Defendants’ proposed motion to dismiss would limit litigation costs and

promote judicial economy in the instant case. If the Court is not inclined to grant a stay, however,

the parties request a conference with the Court, prior to entry of a scheduling order pursuant to

Fed. R. Civ. P. 16(b), to discuss the scheduling issues raised herein, including the scope and timing

of discovery in light of Defendants’ October 19, 2018 Motion for Prefiling Conference regarding

their proposal to file a motion to dismiss. ECF 29.

        C.     Early Settlement Conference

        1.     The parties certify that they have considered the desirability of attempting to settle

the case before undertaking significant discovery or motion practice. Settlement is unlikely at this

time, and both parties agree that additional discovery will be necessary to further any settlement

discussions.

        2.     The parties do not request an early settlement conference.




                                                 5
            Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 6 of 11



       3.       The parties agree that in most circumstances their preference is to retain a private

mediator for settlement conferences. However, the parties acknowledge that a private mediator is

not always necessary or the most effective option. In the event that the parties mutually agree to

participate in a settlement conference, they will at that time confer in good faith regarding the

various types of mediators available and the appropriate setting for such a conference.

       4.       The parties, at this time, do not request a referral for alternative dispute resolution

pursuant to D. Conn. L. Civ. R. 16.

       D.       Joinder of Parties and Amendment of Pleadings

       1.       Plaintiff proposes that she be allowed to join additional parties and to amend the

pleadings until 120 days after either (1) the Court decides Defendants’ Motion to Dismiss, if the

Court is amenable to the stay proposed by the Parties on January 11, 2019; or (2) denies the January

11, 2019 Joint Motion for Stay.

       2.       Defendants propose that amended pleadings may be not be filed and additional

parties may not be joined unless Plaintiff first obtains leave of Court, or pursuant to the Federal

Rules of Civil Procedure, is entitled to amend or join parties without leave. Defendants further

propose that any motion for leave to amend or join parties must be filed within 30 days following

the parties’ exchange of initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1).

       E.       Discovery

                a.     The parties anticipate that discovery will be needed on the following

subjects:

                Plaintiff will seek discovery concerning the identity of relevant Plan fiduciaries,

       decisions concerning investment of Plan assets in Verizon stock, communications with and

       presentations by any and all consultants and investment advisors concerning Verizon stock,

       communications with Plan Participants concerning Verizon stock and the Verizon Fund,



                                                  6
         Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 7 of 11



       decisions to initiate, continue or replace other investment options in the Plan, and decisions

       concerning the investment of Frontier’s defined benefit plan in Verizon stock, and

       information on the performance of the Fund and the other funds in the Plan for purposes

       of a damages analysis.

               Defendants intend to seek discovery concerning Plaintiff’s investments, Plaintiff’s

       process for making investment decisions, Plaintiff’s alleged losses, and the factual and

       legal basis for each of Plaintiff’s claims. Defendants will also seek discovery concerning

       Plaintiff’s adequacy as a purported class representative and the commonality/typicality of

       her claims.

               b.      The parties propose that all discovery, including depositions of expert

witnesses pursuant to Fed. R. Civ. P. 26(b)(4), will be completed by no later than ten months from

either (1) the Court’s ruling on Defendants’ Motion to Dismiss, if the Court is amenable to the stay

proposed by the parties on January 11, 2019; or (2) the Court’s ruling denying the January 11,

2019 Joint Motion for Stay.

               c.      Discovery will not be conducted in phases.

               d.      The parties propose that fact discovery will conclude by seven months from

either (1) the Court’s ruling on Defendants’ Motion to Dismiss, if the Court is amenable to the stay

proposed by the parties on January 11, 2019; or (2) the Court’s ruling denying the January 11,

2019 Joint Motion for Stay. All expert discovery will be completed three months after the close

of fact discovery.

               e.      The parties do not presently anticipate that they will need to take more than

ten depositions of fact witnesses, but may revisit this question based on the progress of the

litigation. The parties may agree to take additional depositions in excess of the ten deposition




                                                 7
         Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 8 of 11



limit, but absent such an agreement, no party may take more than ten depositions without leave of

court.

                f.      The parties do not presently anticipate that they will need to serve more than

25 interrogatories, but may revisit this question based on the progress of the litigation. The parties

may agree to serve additional interrogatories in excess of the 25 interrogatory limit, but absent

such an agreement, no party may serve more than 25 interrogatories without leave of court.

                g.      Plaintiff intends to call expert witnesses at trial. Plaintiff proposes that

Plaintiff’s expert reports will be due fifteen days after the close of fact discovery. Plaintiff further

proposes that she will designate any reply experts (with accompanying reports) within thirty days

after Defendants designate their experts pursuant to subparagraph (h) below.

                h.      Defendants intend to call expert witnesses at trial. Defendants propose that

their expert reports will be due forty-five days after the close of fact discovery.

                i.      A damages analysis will be provided by any party who has a claim or

counterclaim for damages within fifteen days after the close of fact discovery.

                j.      Undersigned counsel have discussed the disclosure and preservation of

electronically stored information, including, but not limited to, the form in which such data shall

be produced, search terms to be applied in connection with the retrieval and production of such

information, the location and format of electronically stored information, appropriate steps to

preserve electronically stored information, and the allocation of costs of assembling and producing

such information. The parties had an initial conversation concerning management of electronically

stored information and Defendant indicated that it has put a litigation hold in place to preserve

relevant electronically stored information. The parties intend to further refine the details of

disclosure and preservation of electronically stored information.




                                                   8
          Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 9 of 11



               k.     Undersigned counsel have discussed discovery procedures that minimize

the risk of waiver of privilege or work-product protection (“Privileged Material”), including

procedures for asserting privilege claims after production. The parties agree to the following

procedures for asserting claims of privilege after production:

                      i.      The inadvertent disclosure of Privileged Material which is
                              subject to a legitimate claim that the document should have
                              been withheld from disclosure as Privileged Material shall
                              not waive any privilege with respect to such disclosures or
                              the subject matters contained therein, either in this Action or
                              any other federal or state proceeding, pursuant to Federal
                              Rule of Evidence 502(d).

                      ii.     If any such information or document is inadvertently
                              produced, then the Receiving Party agrees that, upon request
                              of Producing Party, it will promptly return all copies of the
                              information or documents in their possession, delete any
                              versions of the information or documents on any database
                              that they maintain and make no use of such information or
                              documents, provided, however, the Receiving Party
                              thereafter shall have the right to apply to the Court for an
                              order that such document is not protected from disclosure by
                              any privilege or immunity from production.

                      iii.    If the Receiving Party identifies any Privileged Material in
                              the production, the Receiving Party shall immediately return
                              or destroy the document. If the Receiving Party identifies
                              any potentially Privileged Material or information in the
                              production, it shall promptly notify Producing Party of the
                              disclosure.

       F.      Dispositive Motions and Class Certification

       The parties propose that Plaintiff’s Class Certification Motion be filed no later than 15 days

after Plaintiff’s initial disclosure of experts, and that the deadline for the filing of summary

judgment motions shall be 21 days following the the Court’s ruling on the Class Certification

Motion.




                                                 9
        Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 10 of 11



       G.      Joint Trial Memorandum

       The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil

Cases will be filed by sixty (60) days after the Court’s ruling on Class Certification if no motion

for summary judgment is filed or by thirty (30) days after the denial of any motion for summary

judgment.

   VI. TRIAL READINESS

       The case will be ready for trial thirty (30) days after the parties file their Joint Trial

memorandum.

       As officers of the Court, undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination of this action.

 Dated: February 12, 2019                            Respectfully submitted,


 /s/ Nancy G. Ross                              /s/ Mark P. Kindall
 Nancy G. Ross (ct14373)                        Mark P. Kindall (ct13797)
 Samuel D. Block (phv09773)                     Robert A. Izard (ct01601)
 Samuel P. Myler                                Douglas P. Needham (ct29433)
 MAYER BROWN LLP                                IZARD, KINDALL & RAABE, LLP
 71 South Wacker Drive                          29 South Main Street, Suite 305
 Chicago, IL 60606-4637                         West Hartford, CT 06107
 (312) 782-0600                                 (860) 493-6292
 (312) 701-7711 fax                             (860) 493-6290 fax
 nross@mayerbrown.com                           rizard@ikrlaw.com
 sblock@mayerbrown.com                          mkindall@ikrlaw.com
                                                dneedham@ikrlaw.com
 Brian D. Netter (phv08476)
 Andrew A. Lyons-Berg                           Gregory Y. Porter (to be admitted pro hac vice)
 (phv09770)                                     Mark G. Boyko (to be admitted pro hac vice)
 MAYER BROWN LLP                                BAILEY & GLASSER LLP
 1999 K Street NW                               1054 31st Street, NW, Suite 230
 Washington, D.C. 20006-1101                    Washington, DC 20007
 (202) 263-3000                                 (202) 463-2101
 (202) 263-3300 fax                             (202) 463-2103 fax
 bnetter@mayerbrown.com                         gporter@baileyglasser.com
 alyons-berg@mayerbrown.com                     mboyko@baileyglasser.com

                                                Attorneys for Plaintiff


                                                10
      Case 3:18-cv-01538-RNC Document 37 Filed 02/12/19 Page 11 of 11



Susan S. Murphy (ct25321)
SHIPMAN & GOODWIN LLP
One Constitution Plaa
Hartford, CT 06103
(860) 251-5000
(860) 251-5216 fax
smurphy@goodwin.com

Attorneys for Defendants




                                    11
